     Case 2:19-cv-00343-GMN-EJY Document 14 Filed 09/30/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3                                                    ***

 4    JESSE NOBLE,                                       Case No. 2:19-cv-00343-GMN-EJY

 5                                       Plaintiff,
                                                         AMENDED ORDER SETTING INMATE
 6                   v.                                  EARLY MEDIATION
 7    BRIAN WILLIAMS, et al.,

 8                                   Defendants.

 9
10          The Court previously issued an order establishing the requirements for the inmate early

11   mediation in this case (ECF No. 13). That order continues to govern the inmate early mediation

12   except as MODIFIED as follows:

13          •   All participants will attend the mediation by video:

14          •   Mediation statements must be submitted no later than 4:00 p.m. on Friday, October

15              16, 2020;

16          •   If Plaintiff is incarcerated at a facility utilizing e-filing, Plaintiff shall request the law

17              librarian scan his or her mediation brief, along with any exhibits, and email it to

18              InmateMediationBrief@nvd.uscourts.gov. If Plaintiff is at a facility not utilizing e-filing,

19              he or she shall mail the mediation brief in an envelope clearly marked “Confidential,

20              Contains Mediation Statement” to: Office of the Clerk, Attn: Sharon Hardin, Inmate

21              Mediation Department, 333 Las Vegas Boulevard, South, Las Vegas, Nevada 89101.

22              The mediation brief must be received by the court no later than 4:00 p.m., on

23              Friday, October 16, 2020;

24          •   Defendants’ counsel must scan their mediation brief, along with any exhibits, and email

25              it directly to the mediator, KEVIN KAMPSCHROR, ESQ., no later than 4:00 p.m. on

26              Friday, October 16, 2020;

27          •   At a future date, Ms. Hardin will provide instructions for the defense to join the mediation

28              by video;
     Case 2:19-cv-00343-GMN-EJY Document 14 Filed 09/30/20 Page 2 of 2




 1        •   Defendants’ counsel must make the necessary arrangements for Plaintiff to appear by

 2            video conference and must coordinate with Ms. Hardin thereon; and

 3        •   Defendants’ counsel must provide the email addresses for each of the participants who

 4            will be appearing at the mediation for the defense no later than 4:00 p.m. on Friday,

 5            October 16, 2020.

 6        IT IS SO ORDERED.

 7        DATED this 30th day of September, 2020.

 8

 9
                                              ELAYNA J. YOUCHAH
10                                            UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
